EXHIBIT 10.10

 

AMENDMENT NO. 9 AND AGREEMENT

 

This AMENDMENT NO. 9 AND AGREEMENT (“Agreement”) entered into and made effective
as of March 17, 2008 (“Effective Date”) is among Cano Petroleum, Inc., a
Delaware corporation (“Borrower”), the Guarantors (as defined below), the
Lenders (as defined below), and Union Bank of California, N.A., as
administrative agent for such Lenders (in such capacity, the “Administrative
Agent”) and as issuing lender (in such capacity, the “Issuing Lender”).

 

RECITALS

 

A.            The Borrower is party to that certain Credit Agreement dated as of
November 29, 2005, as heretofore amended (as so amended, the “Credit Agreement”)
among the Borrower, the lenders party thereto from time to time (the “Lenders”),
the Administrative Agent, and the Issuing Lender.

 

B.            The Borrower proposes to enter into a Subordinated Credit
Agreement dated the date hereof (“Subordinated Credit Agreement”) among the
Borrower, UnionBanCal Equities, Inc. as administrative agent (“Subordinated
Agent”) and the lenders party thereto from time to time (the “Subordinated
Lenders”) pursuant to which the Subordinated Lenders propose to make a single
advance term loan in an aggregate amount equal to $15,000,000 (the “Subordinated
Loan”) the proceeds of which will be used by the Borrower to prepay a portion of
the outstanding Advances under the Credit Agreement.

 

C.            The Subordinated Lenders are not willing to make the Subordinated
Loan unless the Borrower’s obligations with respect thereto and such other
obligations arising under or pursuant to the Subordinated Credit Agreement are
secured by a junior Lien encumbering the Collateral (“Subordinated Lien”) and
guaranteed by the Guarantors under a subordinated guaranty (“Subordinated
Guaranty”).

 

D.            Such Subordinated Loan, Subordinated Lien and Subordinated
Guaranty are not permitted under the terms of the Credit Agreement but the
Lenders are willing to consent thereto, subject to the terms hereof, and
provided that the Subordinated Lenders are willing to enter into that certain
Subordination and Intercreditor Agreement to be dated the date hereof which
shall have terms satisfactory to the Administrative Agent and the Lenders
(“Subordination and Intercreditor”) pursuant to which such Subordinated Loan,
Subordinated Lien and Subordinated Guaranty will be subordinated to the
Obligations, the Liens granted to the Administrative Agent under the Security
Instruments and the Guaranties, respectively.

 

E.             The parties hereto wish to, subject to the terms and conditions
set forth herein, amend certain provisions of the Credit Agreement in order to
permit the Borrower to incur the Subordinated Loan, to grant the Subordinated
Lien and for the Guarantors to provide the Subordinated Guaranty and to make
certain other revisions to the terms thereof.

 

THEREFORE, the Borrower, the Guarantors, the Lenders, and the Administrative
Agent hereby agree as follows:

 

--------------------------------------------------------------------------------


 

Section 1.         Defined Terms.  As used in this Agreement, each of the terms
defined in the opening paragraph and the Recitals above shall have the meanings
assigned to such terms therein.  Each term defined in the Credit Agreement and
used herein without definition shall have the meaning assigned to such term in
the Credit Agreement, unless expressly provided to the contrary.

 

Section 2.         Other Definitional Provisions. Article, Section, Schedule,
and Exhibit references are to Articles and Sections of and Schedules and
Exhibits to this Agreement, unless otherwise specified.  All references to
instruments, documents, contracts, and agreements are references to such
instruments, documents, contracts, and agreements as the same may be amended,
supplemented, and otherwise modified from time to time, unless otherwise
specified.  The words “hereof”, “herein”, and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.  The term “including” means
“including, without limitation,”.  Paragraph headings have been inserted in this
Agreement as a matter of convenience for reference only and it is agreed that
such paragraph headings are not a part of this Agreement and shall not be used
in the interpretation of any provision of this Agreement.

 

Section 3.         Amendments to Credit Agreement.

 

(a)      Section 1.01 of the Credit Agreement is hereby amended by adding the
following new defined terms in alphabetical order:

 

“Subordinated Agent” means UnionBanCal Equities Inc., or such other Subordinated
Lender serving in the capacity as the “subordinated agent” under the
Subordinated Credit Agreement to the extent permitted under the Subordinated
Credit Agreement and the Subordination and Intercreditor Agreement.

 

“Subordinated Credit Agreement” means the Subordinated Credit Agreement dated as
of March 17, 2008 among the Borrower, the Subordinated Agent and the
Subordinated Lenders, as amended, restated, supplemented or otherwise modified
but only to the extent permitted under the terms of the Subordination and
Intercreditor Agreement.

 

“Subordinated Debt” means the “Obligations” as defined in the Subordinated
Credit Agreement.

 

“Subordinated Debt Maturity Date” means the “Maturity Date” as defined in the
Subordinated Credit Agreement.

 

“Subordinated Lenders” means the lenders party to the Subordinated Credit
Agreement from time to time.

 

“Subordinated Loan Documents” means the Subordinated Credit Agreement, the
promissory notes executed and delivered pursuant to the Subordinated Credit
Agreement, and each other agreement, instrument, or document executed by the
Borrower or any of its Subsidiaries or any of their Responsible Officers in
connection with the Subordinated Credit Agreement.

 

“Subordination and Intercreditor Agreement” means that certain Subordination and
Intercreditor Agreement, which shall be in a form acceptable to the
Administrative Agent

 

2

--------------------------------------------------------------------------------


 

and the Lenders, dated as of March 17, 2008 among the Administrative Agent, the
Borrower, the Guarantors, the Lenders, the Subordinated Agent and the
Subordinated Lenders.

 

(b)      Section 1.01 of the Credit Agreement is hereby amended by deleting the
defined term “Loan Documents” in its entirety and replacing it with the
following:

 

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Documents, the Guaranties, the Security Instruments, the Collateral Trust and
Intercreditor Agreement, and each other agreement, instrument, or document
executed by the Borrower, any Guarantor, or any of the Borrower’s or a
Guarantor’s Subsidiaries or any of their officers at any time in connection with
this Agreement.

 

(c)      Section 5.06 of the Credit Agreement is hereby amended by re-lettering
clause (p) therein as clause (q) and adding the following new clause (p) to
appear above such clause:

 

(p)          USA Patriot Act.  Promptly, following a request by any Lender, all
documentation and other information that such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act; and

 

(d)      Section 4.14(a) of the Credit Agreement is hereby amended by replacing
the first sentence therein with the following:

 

Other than those identified on Schedule 4.14(a), neither the Borrower nor any
Guarantor is a party to any indenture, loan, or credit agreement or any lease or
other agreement or instrument or subject to any charter or corporate restriction
or provision of applicable law or governmental regulation that could reasonably
be expected to cause a Material Adverse Change.

 

(e)      Section 5.12 of the Credit Agreement is hereby replaced in its entirety
with the following:

 

Section 5.12    Hedging Arrangements.  The Borrower shall maintain (a) each
Hydrocarbon Hedge Agreement that is in place as of the effective date of the
Amendment No. 5 and Agreement which amends this Agreement until the stated
maturity of such Hydrocarbon Hedge Agreement and (b)  Hydrocarbon Hedge
Agreements covering no less than 50% and no more than 85% of the production
volumes attributable to “proved, developed and producing” Proven Reserves of the
Borrower’s and its Subsidiaries’ Oil and Gas Properties for a minimum period of
at least three years as of the end of December 31, 2006 and as of the end of
each six month period ending thereafter, and at a minimum price floor as
required by the Majority Lenders from time to time.

 

(f)       Section 6.01 of the Credit Agreement is hereby amended by replacing
clause (a) therein in its entirety with the following:

 

3

--------------------------------------------------------------------------------


 

(a)          Liens securing the Obligations and Liens securing the Subordinated
Debt to the extent permitted under the Subordination and Intercreditor
Agreement;

 

(g)      Section 6.02 of the Credit Agreement is hereby amended by replacing
clause (b) therein in its entirety with the following:

 

(b)          the Subordinated Debt.

 

(h)      Section 6.03 of the Credit Agreement is hereby replaced in its entirety
with the following:

 

Section 6.03    Agreements Restricting Liens and Distributions.  The Borrower
shall not, nor shall it permit any of its Subsidiaries to, create, incur, assume
or permit to exist any contract, agreement or understanding (other than this
Agreement, the Security Instruments or the Subordinated Loan Documents) which in
any way prohibits or restricts the granting, conveying, creation or imposition
of any Lien on any of its Property, whether now owned or hereafter acquired, to
secure the Obligations or restricts any Subsidiary from paying dividends to the
Borrower, or which requires the consent of or notice to other Persons in
connection therewith.

 

(i)       Section 6.14 of the Credit Agreement is hereby replaced in its
entirety with the following:

 

Section 6.14    Limitation on Speculative Hedging.  Other than the Hedge
Contracts required to be entered into and maintained pursuant to Section 5.12
hereof, the Borrower shall not, nor shall it permit any of its Subsidiaries to,
(a) purchase, assume, or hold a speculative position in any commodities market
or futures market or enter into any Hydrocarbon Hedge Agreement, Interest Hedge
Agreement or similar hedge arrangement for speculative purposes, or (b) be party
to or otherwise enter into any Hedge Contract which (i) is entered into for
reasons other than as a part of its normal business operations as a risk
management strategy and/or hedge against changes resulting from market
conditions related to the Borrower’s operations, (ii) covers notional volumes in
excess of 85% of the anticipated production volumes attributable to Proven
Reserves of the Borrower and its Subsidiaries during the period such hedge
arrangement is in effect, or (iii) is longer than three years in duration.

 

(j)       Section 6.20 of the Credit Agreement is hereby replaced in its
entirety with the following:

 

Section 6.20    Subordinated Debt.  Except as otherwise permitted by the terms
of the Subordination and Intercreditor Agreement, neither the Borrower nor any
of its Subsidiaries shall (b) make any optional, mandatory or scheduled payments
on account of principal (whether by redemption, purchase, retirement,
defeasance, set-off or otherwise), interest, premiums and fees in respect of the
Subordinated Debt, or (b) amend, supplement or otherwise modify the terms of the
Subordinated Debt.

 

(k)      Section 7.02 of the Credit Agreement is hereby amended by replacing
clause (q) and clause (r) in their entirety with the following:

 

4

--------------------------------------------------------------------------------


 

(q)          Subordinated Credit Agreement.  An “Event of Default” under the
Subordinated Credit Agreement shall have occurred.

 

(r)           Subordination and Intercreditor Agreement.  The subordination
provisions of the Subordination and Intercreditor Agreement shall be invalidated
or otherwise cease to be in full force and effect.

 

(l)       Section 7.06 of the Credit Agreement is hereby amended by replacing
clause (c) in its entirety with the following:

 

(c)           Third, the remainder, if any, to the Subordinated Agent as
required under the Subordination and Intercreditor Agreement and if such
Subordination and Intercreditor Agreement has been terminated, then to the
Borrower, its Subsidiaries, their respective successors or assigns, or such
other Person as may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.

 

(m)     Section 9.01 of the Credit Agreement is hereby amended by replacing
clause (k) in its entirety with the following:

 

(k)          amend or waive any provision of, nor consent to any departure by
any party thereto from, the Subordination and Intercreditor Agreement,

 

(n)      Schedule 4.07 which is attached to the Credit Agreement is hereby
replaced in its entirety with the Schedule 4.07 attached to this Agreement.

 

(o)      Schedule 4.14(a) attached to this Agreement is hereby added to the
Credit Agreement as a new Schedule 4.14(a).

 

Section 4.         Mandatory Prepayment.  The Borrower shall prepay the
outstanding Advances under the Credit Agreement with proceeds from the
Subordinated Loan made by the Subordinated Lenders on the date hereof, together
with accrued interest on the principal amount prepaid and amounts, if any,
required to be paid pursuant to Section 2.12  of the Credit Agreement as a
result of such prepayment being made on the date hereof.  The failure to comply
with this Section 4 shall be an immediate Event of Default under the Credit
Agreement.

 

Section 5.         Subordination and Intercreditor Agreement.  The
Administrative Agent is hereby authorized on behalf of the Lenders for the
Lenders and its Affiliates that are Swap Counterparties to enter into the
Subordination and Intercreditor Agreement.  A copy of such Subordination and
Intercreditor Agreement will be made available to each Secured Party on the
Effective Date and thereafter upon request.  Each Lender and each Swap
Counterparty (by receiving the benefits thereunder and of the Collateral)
acknowledges and agrees to the terms of such Subordination and Intercreditor
Agreement and agrees that the terms thereof shall be binding on such Secured
Party and its successors and assigns, as if it were a party thereto.

 

Section 6.         Copies of Subordinated Loan Documents.  As requested by the
Administrative Agent, the Borrower shall deliver copies of the Subordinated
Credit Agreement and each other agreement, instrument, or document executed by
the Borrower or any of its

 

5

--------------------------------------------------------------------------------


 

Subsidiaries or any of their Responsible Officers at any time in connection with
the Subordinated Credit Agreement to the Administrative Agent.

 

Section 7.         Borrower Representations and Warranties.  The Borrower
represents and warrants that: (a) after giving effect to this Agreement, the
representations and warranties contained in the Credit Agreement and the
representations and warranties contained in the other Loan Documents are true
and correct in all material respects on and as of the Effective Date as if made
on as and as of such date except to the extent that any such representation or
warranty expressly relates solely to an earlier date, in which case such
representation or warranty is true and correct in all material respects as of
such earlier date; (b) after giving effect to this Agreement, no Default has
occurred and is continuing; (c) the execution, delivery and performance of this
Agreement are within the corporate power and authority of the Borrower and have
been duly authorized by appropriate corporate and governing action and
proceedings; (d) this Agreement constitutes the legal, valid, and binding
obligation of the Borrower enforceable in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the rights of creditors generally and general principles
of equity; (e) there are no governmental or other third party consents, licenses
and approvals required in connection with the execution, delivery, performance,
validity and enforceability of this Agreement; and (f) the Liens under the
Security Instruments are valid and subsisting and secure Borrower’s obligations
under the Loan Documents.

 

Section 8.         Guarantors Representations and Warranties.  Each Guarantor
represents and warrants that: (a) after giving effect to this Agreement, the
representations and warranties contained in the Guaranty and the representations
and warranties contained in the other Loan Documents are true and correct in all
material respects on and as of the Effective Date as if made on as and as of
such date except to the extent that any such representation or warranty
expressly relates solely to an earlier date, in which case such representation
or warranty is true and correct in all material respects as of such earlier
date; (b) after giving effect to this Agreement, no Default has occurred and is
continuing; (c) the execution, delivery and performance of this Agreement are
within the corporate, limited liability company, or partnership power and
authority of such Guarantor and have been duly authorized by appropriate
corporate, limited liability company, or partnership action and proceedings;
(d) this Agreement constitutes the legal, valid, and binding obligation of such
Guarantor enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the rights of creditors generally and general principles of equity;
(e) there are no governmental or other third party consents, licenses and
approvals required in connection with the execution, delivery, performance,
validity and enforceability of this Agreement; (f) it has no defenses to the
enforcement of the Guaranty; and (g) the Liens under the Security Instruments
are valid and subsisting and secure such Guarantor’s and the Borrower’s
obligations under the Loan Documents.

 

Section 9.         Conditions to Effectiveness.  This Agreement and the
amendments to the Credit Agreement provided herein shall become effective on the
Effective Date and enforceable against the parties hereto upon the occurrence of
the following conditions precedent:

 

(a)           The Administrative Agent shall have received multiple original
counterparts, as requested by the Administrative Agent, of (i) this Agreement
duly and validly

 

6

--------------------------------------------------------------------------------


 

executed and delivered by duly authorized officers of the Borrower, the
Guarantors, the Administrative Agent, and the Lenders, and (ii) the
Subordination and Intercreditor Agreement duly and validly executed and
delivered by the authorized officers of the Administrative Agent, the Lenders,
the Subordinated Agent, the Subordinated Lenders, the Borrower and the
Guarantors.

 

(b)           No Default shall have occurred and be continuing as of the
Effective Date.

 

(c)           The representations and warranties in this Agreement shall be true
and correct in all material respects.

 

(d)           The Borrower shall have paid all fees and expenses of the
Administrative Agent’s outside legal counsel and other consultants pursuant to
all invoices presented for payment on or prior to the Effective Date.

 

(e)           The Administrative Agent Borrower shall have received evidence
satisfactory to it that concurrently with the entering into this Agreement, the
Borrower shall have entered into the Subordinated Credit Agreement, the terms
and conditions thereof shall be reasonably satisfactory to the Administrative
Agent and the Lenders and the conditions precedent set forth in Section 3.01 of
the Subordinated Credit Agreement shall have been satisfied or waived in
writing.

 

Section 10.      Acknowledgments and Agreements.

 

(a)      The Borrower acknowledges that on the date hereof all Obligations are
payable without defense, offset, counterclaim or recoupment.

 

(b)      The Administrative Agent and the Lenders hereby expressly reserve all
of their rights, remedies, and claims under the Loan Documents.  Nothing in this
Agreement shall constitute a waiver or relinquishment of (i) any Default or
Event of Default under any of the Loan Documents, (ii) any of the agreements,
terms or conditions contained in any of the Loan Documents, (iii) any rights or
remedies of the Administrative Agent or any Lender with respect to the Loan
Documents, or (iv) the rights of the Administrative Agent or any Lender to
collect the full amounts owing to them under the Loan Documents.

 

(c)      Each of the Borrower, the Guarantors, Administrative Agent, and Lenders
does hereby adopt, ratify, and confirm the Credit Agreement, as amended hereby,
and acknowledges and agrees that the Credit Agreement, as amended hereby, is and
remains in full force and effect, and the Borrower and the Guarantors
acknowledge and agree that their respective liabilities and obligations under
the Credit Agreement, as amended hereby, and the Guaranty, are not impaired in
any respect by this Agreement.

 

(d)      From and after the Effective Date, all references to the Credit
Agreement and the Loan Documents shall mean such Credit Agreement and such Loan
Documents as amended by this Agreement.

 

(e)      This Agreement is a Loan Document for the purposes of the provisions of
the other Loan Documents.  Without limiting the foregoing, any breach of
representations,

 

7

--------------------------------------------------------------------------------


 

warranties, and covenants under this Agreement shall be a Default or Event of
Default, as applicable, under the Credit Agreement.

 

Section 11.      Reaffirmation of the Guaranty.  Each Guarantor hereby ratifies,
confirms, acknowledges and agrees that its obligations under the Guaranty are in
full force and effect and that such Guarantor continues to unconditionally and
irrevocably guarantee the full and punctual payment, when due, whether at stated
maturity or earlier by acceleration or otherwise, all of the Guaranteed
Obligations (as defined in the Guaranty), as such Guaranteed Obligations may
have been amended by this Agreement, and its execution and delivery of this
Agreement does not indicate or establish an approval or consent requirement by
such Guarantor under the Guaranty in connection with the execution and delivery
of amendments, consents or waivers to the Credit Agreement, the Notes or any of
the other Loan Documents.

 

Section 12.      Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument.  This Agreement may be executed by
facsimile signature and all such signatures shall be effective as originals.

 

Section 13.      Successors and Assigns.  This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted pursuant to the Credit Agreement.

 

Section 14.      Invalidity.  In the event that any one or more of the
provisions contained in this Agreement shall for any reason be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement.

 

Section 15.      Governing Law.  This Agreement shall be deemed to be a contract
made under and shall be governed by and construed in accordance with the laws of
the State of Texas.

 

Section 16.      Entire Agreement. THIS AGREEMENT, THE CREDIT AGREEMENT AS
AMENDED BY THIS AGREEMENT, THE NOTES, AND THE OTHER LOAN DOCUMENTS CONSTITUTE
THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT
THERETO.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

8

--------------------------------------------------------------------------------


 

EXECUTED effective as of the date first above written.

 

BORROWER:

CANO PETROLEUM, INC.

 

 

 

 

 

By:

 /s/ Morris B. Smith

 

 

Morris B. Smith,

 

 

Senior Vice President and

 

 

Chief Financial Officer

 

 

GUARANTORS:

SQUARE ONE ENERGY, INC.

 

LADDER COMPANIES, INC.

 

W.O. ENERGY OF NEVADA, INC.

 

WO ENERGY, INC.

 

PANTWIST, LLC

 

CANO PETRO OF NEW MEXICO, INC.

 

 

 

 

 

Each by:

 /s/ Morris B. Smith

 

 

Morris B. Smith,

 

 

Vice President and

 

 

Chief Financial Officer

 

 

 

W.O. OPERATING COMPANY, LTD.

 

By: WO Energy, Inc., its general partner

 

 

 

By:

/s/ Morris B. Smith

 

 

Morris B. Smith,

 

 

Vice President and

 

 

Chief Financial Officer

 

 

 

W.O. PRODUCTION COMPANY, LTD.

 

By: WO Energy, Inc., its general partner

 

 

 

By:

/s/ Morris B. Smith

 

 

Morris B. Smith,

 

 

Vice President and

 

 

Chief Financial Officer

 

 

Signature Page to Amendment No. 9 and Agreement

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT/

 

ISSUING LENDER/LENDER:

UNION BANK OF CALIFORNIA, N.A.,

 

 

 

 

 

By:

/s/ Randall Osterberg

 

 

Randall Osterberg

 

 

Senior Vice President

 

 

Signature Page to Amendment No. 9 and Agreement

 

--------------------------------------------------------------------------------


 

 

NATIXIS, as a Lender

 

 

 

 

 

By:

/s/ Donovan C. Broussard

 

Name:

Donovan C. Broussard

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Liana Tchernysheva

 

Name:

Liana Tchernysheva

 

Title:

Director

 

 

Signature Page to Amendment No. 9 and Agreement

 

--------------------------------------------------------------------------------


 

Schedule 4.07

 

Burnett:

 

On March 23, 2006, the following lawsuit was filed in the 100th Judicial
District Court in Carson County, Texas; Cause No. 9840, The Tom L. and Anne
Burnett Trust, by Anne Burnett Windfohr, Windi Phillips, Ben Fortson, Jr.,
George Beggs, III and Ed Hudson, Jr. as Co-Trustees; Anne Burnett Windfohr; and
Burnett Ranches, Ltd. v. Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., W.
O. Operating Company, Ltd, and WO Energy, Inc.  The plaintiffs claim that the
electrical wiring and equipment of Cano or certain of its subsidiaries relating
to oil and gas operations started a wildfire that began on March 12, 2006 in
Carson County.  The owner of the remainder of the mineral estate, Texas
Christian University, has intervened in the suit joining the plaintiffs’ request
to terminate certain oil and natural gas leases.

 

The plaintiffs in the above action (i) allege negligence and (ii) seek damages,
including, but not limited to, damages for damage to their land and livestock,
certain expenses related to fighting the fire and certain remedial expenses
totaling approximately $1.7 million to $1.8 million.  In addition, the
plaintiffs seek (i) termination of certain oil and natural gas leases,
(ii) reimbursement for their attorney’s fees (in the amount of at least
$549,000) and (iii) exemplary damages.  The plaintiffs also claim that Cano and
its subsidiaries are jointly and severally liable as a single business
enterprise and/or a general partnership or de facto partnership.

 

On June 21, 2007, the Judge of the 100th Judicial District Court issued a Final
Judgment (a) granting motions for summary judgment in favor of Cano and certain
of its subsidiaries on plaintiffs’ claims for (i) breach of contract/termination
of an oil and gas lease; and (ii) negligence; and (b) granting the plaintiffs’
no-evidence motion for summary judgment on contributory negligence, assumption
of risk, repudiation and estoppel affirmative defenses asserted by Cano and
certain of its subsidiaries.  The Final Judgment has been appealed.

 

Adcock:

 

On April 28, 2006, the following lawsuit was filed in the 31st Judicial District
Court of Roberts County, Texas, Cause No. 1922, Robert and Glenda Adcock, et al.
v. Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., W. O. Operating
Company, Ltd, and WO Energy, Inc. (“Adcock”).  There are 47 plaintiffs and three
groups of intervenors that claim that the electrical wiring and equipment of
Cano or certain of its subsidiaries relating to oil and gas operations started a
wildfire that began on March 12, 2006 in Carson County.

 

The plaintiffs and intervenors (i) allege negligence, res ipsa loquitor,
trespass and nuisance and (ii) seek damages, including, but not limited to,
damages to their land, buildings and livestock and certain remedial expenses
totaling $11,297,684.  In addition, the plaintiffs and intervenors seek
(i) reimbursement for their attorney’s fees and (ii) exemplary damages.  The
plaintiffs also claim that Cano and its subsidiaries are jointly and severally
liable as a single business enterprise and/or a general partnership or de facto
partnership.  On August 28, 2007, one of the intervenors, Travelers Lloyds
Insurance Company, filed a Notice of Nonsuit requesting the court to sign an
order dismissing its claims, which seek approximately $367,627 of total damages,
without prejudice.   The Court granted the Nonsuit on September 12, 2007.

 

--------------------------------------------------------------------------------


 

On September 25, 2007, the Texas Judicial Panel on Multidistrict Litigation
granted Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., W. O. Operating
Company, Ltd, and WO Energy, Inc.’s motion to transfer and transferred the
Adcock case to the Honorable Paul Davis, retired judge of the 200th District
Court of Travis County, Texas.  No further action will be taken in the
31st District Court until the 200th District Court resolves all pretrial matters
and remands this case to the 31st District Court for trial.

 

Hutchison:

 

On April 10, 2006, the following lawsuit was filed in the 31st Judicial District
Court of Roberts County, Texas, Cause No. 1920, Joseph Craig Hutchison and Judy
Hutchison v. Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., W. O. Operating
Company, Ltd, and WO Energy, Inc. (“Hutchison”).  The plaintiffs claim that the
electrical wiring and equipment of Cano or certain of its subsidiaries relating
to oil and gas operations started a wildfire that began on March 12, 2006 in
Carson County.  The plaintiffs (i) allege negligence and trespass and (ii) seek
damages including, but not limited to, damages to their land and certain
remedial expenses.  In addition, the plaintiffs seek exemplary damages.

 

On September 25, 2007, the Texas Judicial Panel on Multidistrict
Litigation granted the Company’s motion to transfer and transferred this case to
the Honorable Paul Davis, retired judge of the 200th District Court of Travis
County, Texas.  No further action will be taken in the 31st District Court until
the 200th District Court resolves all pretrial matters and remands this case to
the 31st District Court for trial.

 

On October 3, 2007, Firstbank Southwest, as Trustee for the John and Eddalee
Haggard Trust, intervened in the consolidated case in the 200th District Court
of Travis County, Texas as part of the Hutchinson case.  The intervenor claims
that the electrical wiring and equipment of Cano or certain of its subsidiaries
relating to oil and gas operations started a wildfire that began on March 12,
2006 in Carson County.  The intervenor (i) alleges negligence and (ii) seeks
damages, including, but not limited to, damages to its land and certain remedial
expenses.  In addition, the intervenor seeks exemplary damages.

 

Chisum:

 

On May 1, 2006, the following lawsuit was filed in the 31st Judicial District
Court of Roberts County, Texas, Cause No. 1923, Chisum Family Partnership, Ltd.
v. Cano, W.O. Energy of Nevada, Inc., W. O. Operating Company, Ltd, and WO
Energy, Inc. (“Chisum”).  The plaintiff claims that the electrical wiring and
equipment of Cano or certain of its subsidiaries relating to oil and gas
operations started a wildfire that began on March 12, 2006 in Carson County. 
The plaintiff (i) alleges negligence and trespass and (ii) seeks damages,
including, but not limited to, damages to its land and certain remedial
expenses.  In addition, the plaintiff seeks exemplary damages.

 

On September 25, 2007, the Texas Judicial Panel on Multidistrict
Litigation granted the Company’s motion to transfer and transferred this case to
the Honorable Paul Davis, retired judge of the 200th District Court of Travis
County, Texas.  No further action will be taken in the 31st District Court until
the 200th District Court resolves all pretrial matters and remands this case to
the 31st District Court for trial.

 

--------------------------------------------------------------------------------


 

Martinez:

 

On July 3, 2006, the following lawsuit was filed in the 31st Judicial District
Court of Roberts County, Texas, Cause No. 1928, Rebecca Lee Martinez, et al v.
Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., W. O. Operating
Company, Ltd., and WO Energy, Inc. (“Martinez”).  The plaintiffs claim that the
electrical wiring and equipment of Cano or certain of its subsidiaries relating
to oil and gas operations started a wildfire that began on March 12, 2006 in
Carson County, Texas.  The plaintiffs (i) allege negligence and (ii) seek
undisclosed damages for the wrongful death of two relatives, Gerardo Villarreal
and Medardo Garcia, who they claim died as a result of the fire.  An additional
heir of one of Medardo Garcia has intervened in this case alleging similar
claims.

 

On September 25, 2007, the Texas Judicial Panel on Multidistrict Litigation
granted Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., W. O. Operating
Company, Ltd, and WO Energy, Inc.’s motion to transfer and transferred the
Martinez case to the Honorable Paul Davis, retired judge of the 200th District
Court of Travis County, Texas.  No further action will be taken in the 31st
District Court until the 200th District Court resolves all pretrial matters and
remands this case to the 31st District Court for trial.

 

The plaintiffs and intervenor nonsuited this case on December 19, 2007 and
refiled in the 348th Judicial District Court of Tarrant County, Texas as part of
the Valenzuela case described below.

 

Villarreal:

 

On August 9, 2006, the following lawsuit was filed in the 233rd Judicial
District Court of Gray County, Texas, Yolanda Villarreal, Individually and on
behalf of the Estate of Gerardo Villarreal v. Cano Petroleum, Inc., W.O. Energy
of Nevada, Inc., W. O. Operating Company, Ltd., and WO Energy, Inc.
(“Villarreal”).  The plaintiffs claim that the electrical wiring and equipment
of Cano or certain of its subsidiaries relating to oil and gas operations
started a wildfire that began on March 12, 2006 in Carson County, Texas. The
plaintiffs (i) allege negligence and (ii) seek undisclosed damages, including
exemplary damages, for the wrongful death of Gerardo Villarreal who they claim
died as a result of the fire.  The plaintiffs also claim that Cano and its
subsidiaries are jointly and severally liable under vicarious liability
theories.  Relatives of Roberto Chavira have intervened in the case alleging
similar claims regarding the death of Roberto Chavira.

 

On September 25, 2007, the Texas Judicial Panel on Multidistrict Litigation
granted Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., W. O. Operating
Company, Ltd, and WO Energy, Inc.’s motion to transfer and transferred the
Martinez case to the Honorable Paul Davis, retired judge of the 200th District
Court of Travis County, Texas.  No further action will be taken in the
233rd District Court until the 200th District Court resolves all pretrial
matters and remands this case to the 233rd District Court for trial.

 

SPS:

 

On March 14, 2007, the following lawsuit was filed in 100th Judicial District
Court in Carson County, Texas; Cause No. 9994, Southwestern Public Service
Company d/b/a Xcel Energy v. Cano Petroleum, Inc., W.O. Energy of Nevada, Inc.,
W. O. Operating Company, Ltd, and WO Energy, Inc. (“SPS”). The plaintiff claims
that the electrical wiring and equipment of Cano or

 

--------------------------------------------------------------------------------


 

certain of its subsidiaries relating to oil and gas operations started a
wildfire that began on March 12, 2006 in Carson County.  The plaintiff
(i) alleges negligence and breach of contract and (ii) seeks $1,876,000 in
damages for loss and damage to transmission and distribution equipment, utility
poles, lines and other equipment.  In addition, the plaintiff seeks
reimbursement for its attorney’s fees.

 

On May 15, 2007, William L. Arrington, William M. Arrington and Mark and Le’Ann
Mitchell intervened in the lawsuit.  The intervenors (i) allege negligence, res
ipsa loquitor, nuisance, and trespass and (ii) seek damages, including, but not
limited to, damages to their land, buildings and livestock and certain remedial
expenses totaling approximately $201,280.  In addition, the intervenors seek
(i) reimbursement for their attorney’s fees and (ii) exemplary damages.  The
intervenors also claim that Cano and its subsidiaries are jointly and severally
liable as a single business enterprise and/or as a partnership or de facto
partnership.

 

On September 25, 2007, the Texas Judicial Panel on Multidistrict Litigation
granted Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., W. O. Operating
Company, Ltd, and WO Energy, Inc.’s motion to transfer and transferred the SPS
case to the Honorable Paul Davis, retired judge of the 200th District Court of
Travis County, Texas.  No further action will be taken in the 100th District
Court until the 200th District Court resolves all pretrial matters and remands
this case to the 100th District Court for trial.

 

On January 10, 2008, Philip L. Fletcher intervened in the consolidated case in
the 200th District Court of Travis County, Texas as part of the SPS case.  The
intervenor (i) alleges negligence, trespass and nuisance and (ii) seeks damages,
including, but not limited to, damages to his livestock.  In addition, the
intervenor seeks (i) reimbursement for his attorney’s fees and (ii) exemplary
damages.  The intervenor also claims that Cano and its subsidiaries are jointly
and severally liable as a single business enterprise and/or as a partnership or
de facto partnership.

 

On January 15, 2008, the Jones and McMordie Ranch Partnership intervened in the
consolidated case in the 200th District Court of Travis County, Texas as part of
the SPS case.  The intervenor (i) alleges negligence, trespass and nuisance and
(ii) seeks damages, including, but not limited to, damages to its land.  In
addition, the intervenor seeks exemplary damages.  The intervenor also claims
that Cano and its subsidiaries are jointly and severally liable as a single
business enterprise and/or as a partnership or de facto partnership.

 

Burgess:

 

On May 2, 2007, the following lawsuit was filed in the 84th Judicial District
Court of Hutchinson County, Texas, Cause No. 37,619, Gary and Genia Burgess, et
al. v. Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., W.O. Operating, Ltd.
and WO Energy, Inc. (“Burgess”).  Eleven plaintiffs claim that electrical wiring
and equipment relating to oil and gas operations of the Company or certain of
its subsidiaries started a wildfire that began on March 12, 2006 in Carson
County, Texas.  The plaintiffs (i) allege negligence, res ipsa loquitor,
nuisance, and trespass and (ii) seek damages, including, but not limited to,
damages to their land, buildings and livestock and certain remedial expenses
totaling approximately $1,152,480.  In addition, the plaintiffs seek
(i) reimbursement for their attorney’s fees and (ii) exemplary damages.  The
plaintiffs also claim that Cano and its subsidiaries are jointly and severally
liable as a single business enterprise and/or as a partnership or de facto
partnership.

 

--------------------------------------------------------------------------------


 

On September 25, 2007, the Texas Judicial Panel on Multidistrict Litigation
granted Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., W. O. Operating
Company, Ltd, and WO Energy, Inc.’s motion to transfer and transferred the
Burgess case to the Honorable Paul Davis, retired judge of the 200th District
Court of Travis County, Texas.  No further action will be taken in the
84th District Court until the 200th District Court resolves all pretrial matters
and remands this case to the 84th District Court for trial.

 

MDL Case:

 

On September 25, 2007, the Texas Judicial Panel on Multidistrict
Litigation granted Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., W. O.
Operating Company, Ltd, and WO Energy, Inc.’s Motion to Transfer Related Cases
to Pretrial Court pursuant to Texas Rule of Judicial Administration 13.  The
Panel transferred to a single pretrial court for consideration of pretrial
matters of all pending cases (Adcock, Chisum, Hutchison, Villarreal, Martinez,
Southwestern Public Service Company d/b/a Xcel Energy, Burgess, identified
above) that assert claims against the Company and its subsidiaries related to
wildfires beginning on March 12, 2006.  The Panel transferred all pending cases
to the Honorable Paul Davis, retired judge of the 200th District Court of Travis
County, Texas.  On October 19, 2007, the Court entered a Case Management Order
settling deadlines for completion of discovery in January and February of 2008
and a hearing date for summary judgment motions on April 14, 2008.

 

On December 19, 2007, the plaintiffs and intervenor in the Martinez case
nonsuited their claims in the MDL Case.

 

Valenzuela:

 

On December 18, 2007, the following lawsuit was filed in the 348th Judicial
District Court of Tarrant County, Texas, Cause No. 348-227907-07, Norma
Valenzuela, et al. v. Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., W.O.
Operating, Ltd. and WO Energy, Inc. (“Valenzuela”).  Six plaintiffs, including
the two plaintiffs and intervenor from the nonsuited Martinez case, claim that
the electrical wiring and equipment of Cano or certain of its subsidiaries
relating to oil and gas operations started a wildfire that began on March 12,
2006 in Carson County.  The plaintiffs (i) allege negligence and (ii) seek
undisclosed damages for the wrongful death of four relatives, Manuel Dominguez,
Roberto Chavira, Gerardo Villarreal and Medardo Garcia, who they claim died as a
result of the fire.  In addition, plaintiffs seek (i) reimbursement for their
attorney’s fees and (ii) exemplary damages.  The plaintiffs also claim that Cano
and its subsidiaries are jointly and severally liable as a single business
enterprise and/or as a partnership or de facto partnership.  Cano and its
subsidiaries filed a Motion to Dismiss or, in the Alternative, to Transfer Venue
and a Notice of Tag Along transferring the case to the MDL Case in the
200th Judicial District Court of Travis County, Texas.

 

Abraham Equine:

 

On February 11, 2008, the following lawsuit was filed in the 48th Judicial
District Court of Tarrant County, Texas, Cause No.
048-228763-08, Abraham Equine, Inc. v. Cano Petroleum, Inc., W.O. Energy of
Nevada, Inc., W.O. Operating, Ltd. and WO Energy, Inc. (“Abraham Equine”).  The
plaintiff claims that the electrical wiring and equipment of Cano or

 

--------------------------------------------------------------------------------


 

certain of its subsidiaries relating to oil and gas operations started a
wildfire that began on March 12, 2006 in Carson County.  The plaintiff
(i) alleges negligence, trespass and nuisance and (ii) seeks damages, including,
but not limited to, damages to its land, livestock and lost profits.  In
addition, the plaintiff seeks (i) reimbursement for its attorney’s fees and
(ii) exemplary damages.  The plaintiff also claims that Cano and its
subsidiaries are jointly and severally liable as a single business enterprise
and/or a general partnership or de facto partnership.  Cano and its subsidiaries
filed a Motion to Dismiss or, in the Alternative, to Transfer Venue and a Notice
of Tag Along transferring the case to the MDL Case in the 200th Judicial
District Court of Travis County, Texas.

 

Pfeffer:

 

On March 10, 2008, the following lawsuit was filed in the 352nd Judicial
District Court of Tarrant County, Texas, Cause No. 352-229256-08, Gary Pfeffer
v. Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., W.O. Operating, Ltd. and
WO Energy, Inc. (“Pfeffer”).  Cano and its subsidiaries have not yet been served
with the lawsuit.  The plaintiff claims that the electrical wiring and equipment
of Cano or certain of its subsidiaries relating to oil and gas operations
started a wildfire that began on March 12, 2006 in Carson County.  The plaintiff
(i) alleges negligence, trespass and nuisance, (ii) seeks undisclosed damages
for the wrongful death of his father, Bill W. Pfeffer, who he claims died as a
result of the fire and (iii) seeks undisclosed damages, including, but not
limited to, damages to his parents’ home and property.  In addition, the
plaintiff seeks exemplary damages.  The plaintiff also claims that Cano and its
subsidiaries are jointly and severally liable as a general partnership or de
facto partnership.  Cano and its subsidiaries will file a Motion to Transfer
Venue and a Notice of Tag Along transferring the case to the MDL Case in the
200th Judicial District Court of Travis County, Texas.

 

Ayers:

 

On March 11, 2008, the following lawsuit was filed in the 141st Judicial
District Court of Tarrant County, Texas, Cause No. 141-229281-08, Pamela Ayers,
et al. v. Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., W.O.
Operating, Ltd. and WO Energy, Inc.  Cano and its subsidiaries have not yet been
served with the lawsuit.  The plaintiffs claim that the electrical wiring and
equipment of Cano or certain of its subsidiaries relating to oil and gas
operations started a wildfire that began on March 12, 2006 in Carson County. 
The plaintiffs (i) allege negligence and (ii) seek undisclosed damages for the
wrongful death of their mother, Kathy Ryan, who they claim died as a result of
the fire.  In addition, the plaintiffs seek exemplary damages.  The plaintiffs
also claim that Cano and its subsidiaries are jointly and severally liable as a
single business enterprise and/or general partnership or de facto partnership. 
Cano and its subsidiaries will file a Motion to Transfer Venue and a Notice of
Tag Along transferring the case to the MDL Case in the 200th Judicial District
Court of Travis County, Texas.

 

Travelers:

 

On March 12, 2008, the following lawsuit was filed in the 17th Judicial District
Court of Tarrant County, Texas, Cause No. 017-229316-08, The Travelers Lloyds
Insurance Company and Travelers Lloyds of Texas Insurance Company v. Cano
Petroleum, Inc., W.O. Energy of

 

--------------------------------------------------------------------------------


 

Nevada, Inc., W.O. Operating, Ltd. and WO Energy, Inc.  Cano and its
subsidiaries have not yet been served with the lawsuit.  The plaintiffs claim
that the electrical wiring and equipment of Cano or certain of its subsidiaries
relating to oil and gas operations started a wildfire that began on March 12,
2006 in Carson County.  The plaintiffs (i) allege negligence, res ipsa loquitor,
and trespass and (ii) claim they are subrogated to the rights of their insureds
for damages to their buildings and building contents totaling $447,764.60.  The
plaintiffs also claim that Cano and its subsidiaries are jointly and severally
liable as a single business enterprise and/or general partnership or de facto
partnership.  Cano and its subsidiaries will file a Motion to Transfer Venue and
a Notice of Tag Along transferring the case to the MDL Case in the
200th Judicial District Court of Travis County, Texas.

 

Tolling Agreement:

 

On January 29, 2008, Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., W.O.
Operating, Ltd. and WO Energy, Inc. entered into a confidential tolling
agreement with two claimants, which preserved their ability to bring claims
against Cano and its subsidiaries arising out of, or related to, wildfires that
allegedly began on March 12, 2006 in Carson County.

 

--------------------------------------------------------------------------------


 

Schedule 4.14(a)

 

AGREEMENTS WHICH COULD CREATE A MATERIAL ADVERSE CHANGE

 

Credit Agreement among Cano Petroleum, Inc. as Borrower, The Lenders Party
hereto from time to time, as Lenders, and Union Bank of California, N.A., as
Administrative Agent, dated November 29, 2005, including its amendments (1-9)
and all associated agreements.

 

Securities Purchase Agreement dated August 25, 2006 by and among Cano
Petroleum, Inc. and the Buyers listed therein.

 

Certificate of Designations, Preferences and Rights of Series D Convertible
Preferred Stock of Cano Petroleum, Inc. filed August 31, 2006 with the Delaware
Secretary of State.

 

--------------------------------------------------------------------------------